Citation Nr: 0910143	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-15 849	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for 
Morton's neuroma of the left foot, with history of fracture 
of the left fifth metatarsal and degenerative joint disease 
of the left metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to January 
1975, and from January 1978 to January 1995

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision, in 
which the RO, inter alia, denied a disability rating higher 
than 10 percent for left foot Morton's neuroma, and denied a 
disability rating higher than 10 percent for DDD of the 
cervical spine.  The Veteran filed a notice of disagreement 
(NOD) in December 2005, and the RO issued a statement of the 
case (SOC) in March 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2006.

In July 2007, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is also of record.  

In October 2007, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC) in Washington, DC).  
After completing the requested development, in an October 
2008 rating decision, the AMC granted an increased 20 percent 
rating for DDD of the cervical spine, effective December 9, 
2004, the date of the claim for an increased rating.  

The AMC continued the denial of the claim for a disability 
rating in excess of 10 percent for left foot Morton's neuroma 
(as reflected in an October 2008 supplemental SOC (SSOC)), 
and returned these matters to the Board for further appellate 
consideration.  

While a higher rating has been granted for the Veteran's 
cervical spine disability, inasmuch as higher ratings are 
still available, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the claim for a 
higher rating remains viable on appeal.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Pertinent to the December 9, 2004 claim, the Veteran 's 
left foot Morton's neuroma has been manifested by pain 
without any associated significant functional impairment.

3.  Pertinent to the December 9, 2004 claim, forward flexion 
of the cervical spine has not been limited to 15 degrees or 
less; there has been no ankylosis of the cervical spine, no 
incapacitating episodes of intervertebral disc syndrome 
(IVDS), and no separately ratable neurological manifestations 
of the Veteran's service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 
4.71, 4.71a, Diagnostic Code 5243; General Rating Formula for 
renumbered Diagnostic Codes 5235-5243 and Formula for Rating 
IVDS Based on Incapacitating Episodes (as in effect since 
September 26, 2003).

2.  The criteria for a disability rating in excess of 10 
percent for Morton's neuroma of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5279, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claims for increased 
ratings for left foot disability and cervical spine 
disability.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The March 2005 VCAA letter also requested that the Veteran 
submit any pertinent evidence in his possession (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The October 2005 rating decision reflects the 
initial adjudication of the claims after issuance of this 
letter.  Hence, the March 2005 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  

A March 2006 SOC included the pertinent rating criteria for 
evaluating the Veteran's left foot disability and cervical 
spine disability.  An October 2007 letter from the RO 
explained how disability ratings are determined (by applying 
the rating schedule) and specifically stated that VA would 
consider the impact of the condition and symptoms on 
employment in determining the disability rating.  The October 
2007 letter also provided examples of the types of medical 
and lay evidence that the Veteran could submit or ask VA to 
obtain that would be relevant to establishing entitlement to 
increased compensation.  The Board finds that the October 
2007 letter, read together with the March 2006 SOC, which 
included the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of May 2005, June 2005, 
and May 2008 VA examinations.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's July 2007 Board hearing, along with various 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities,  
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After  
careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A.  Cervical Spine Disability

The appellant seeks a disability rating in excess of 20 
percent for this disability.

Historically, by rating action of November 1995, the RO 
granted service connection for DDD of the cervical spine, and 
assigned an initial rating of 10 percent under provisions of 
the former rating schedule (38 C.F.R. § 4.71a, DC 5293), 
effective February 1, 1995.  In December 9, 2004 the Veteran 
filed his claim for an increased rating for the cervical 
spine disability, and the October 2008 rating decision 
granted an increased rating of 20 percent under the current 
rating schedule (38 C.F.R. § 4.71a, DC 5243), effective 
December 9, 2004.  

As indicated by the change in diagnostic codes, the criteria 
for rating spine disabilities were amended prior to the 
filing date of the current claim.  The amended criteria are 
set forth in a General Rating Formula for Diseases and 
Injuries of the Spine.  Effective September 6, 2003, IVDS is 
to be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate ratings for orthopedic and neurological 
manifestations), or under the Formula for Rating IVDS Based 
on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating is 
assignable for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is available where forward flexion of the 
cervical spine is 15 degrees or less; or, for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is assignable for unfavorable ankylosis of the entire 
cervical spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  Note 
(2).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Note (2); Plate V.  

Considering the pertinent evidence in light of the applicable 
rating criteria, the Board finds that a rating greater than 
20 percent is not warranted at any point since the date of 
the claim for an increased rating.

The Board finds that the medical evidence pertinent to the 
December 9, 2004 claim for an increased rating does not 
reflect a basis for more than a 20 percent rating under the 
General Rating Formula.  Considering the pertinent findings 
with respect to veteran's primary orthopedic manifestation - 
limitation of motion with pain-would result in no more than a 
20 percent rating.  

The report of a May 2005 VA examination shows forward flexion 
to 60 degrees, with onset of pain at 60 degrees.  The Board 
has calculated the combined range of motion based on the 
examiner's findings of extension measured to 45 degrees, with 
pain noted at 45 degrees, lateral flexion measured to 40 
degrees without pain, bilaterally, and lateral rotation 
measured to 55 degrees without pain, bilaterally.  The 
combined range of motion is 295 degrees.  

The report of orthopedic evaluation in July 2006 shows that 
range of motion of the cervical spine was reduced by 
approximately one third in all directions.  The report of 
March 2007 physical therapy consultation shows forward 
flexion to 45 degrees, rotation from 38 degrees to the right 
to 35 degrees to the left, side bending to 20 degrees, 
bilaterally, and extension to 32 degrees.  Based on these 
findings, the combined range of motion is 190 degrees.  

The report of a January 2007 physician consultation shows 
that range of motion of the cervical spine was found to be 
self-limited, apparently due to pain in all directions, 
except on forward flexion which was within normal limits.  As 
the examiner did not provide estimations as to the actual 
ranges in the other planes of motion, a combined range of 
motion cannot be calculated.

In an April 2006 primary care note, range of motion of the 
cervical spine was found to be only mildly restricted in all 
movements.  

The report of a May 2008 VA orthopedic examination records 
range of motion findings on extension to 15 degrees from 
vertical, and forward flexion to 0 degrees.  However, the 
examiner noted that Veteran would look down at times, when 
distracted, which was in the range of 20 to 30 degrees of 
forward flexion.  It was the opinion of the examiner that the 
Veteran was amplifying his symptoms and was self-limiting 
during the examination, which compromised the results to some 
degree.  The examiner concluded, based on his observations of 
the Veteran's movement that the actual range of forward 
flexion was in the 20 to 30 degree range.  As the examiner 
did not provide estimations as to the actual ranges in the 
other planes of motion, a combined range of motion cannot be 
calculated.  

The Board notes that, in addition to DDD of the cervical 
spine, there is also evidence of arthritis.  However, the 
provisions of Diagnostic Code 5003 do not provide for a 
rating higher than that currently assigned, as arthritis 
would be evaluated on the basis of loss of motion, which is 
considered under the current rating.  

In sum, the criteria necessary for a rating higher than 20 
percent are not shown.  Forward flexion of the cervical spine 
is not limited to 15 degrees or less, and there is no 
ankylosis of the entire cervical spine.  The Board notes that 
the May 2008 VA spine examiner specifically found that the 
Veteran has "absolutely no ankylosis in his cervical 
spine."  In light of the demonstrated symptomatology, the 
General Rating Formula does not provide for a rating higher 
than 20 percent.  

The Board points out that, in addition to applying schedular 
criteria, VA may consider granting a higher rating in cases 
in which the claimant experiences additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the RO's assignment of the 20 percent 
rating for DDD appears to have been based, at least in part, 
on consideration of the aforementioned factors.  Moreover, 
the May 2005 VA examiner noted no weakness, fatigability to 
repetition against resistance.  Functional range of motion 
was found to be unchanged following repetitive stressing.  
There was no incoordination of the cervical spine.  The May 
2008 spine examiner also found that the Veteran did not 
demonstrate any additional limitation following repetitive 
use.  Therefore, the Board finds that the 20 percent rating 
adequately compensates the Veteran for the extent of his 
functional loss due to pain and other factors noted above.  
Hence, consideration of 38 U.S.C.A. §§ 4.40 and 4.45, and 
DeLuca, provide no basis for assignment of any higher rating.  
The Board further notes the provision of the General Rating 
Formula that the criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See 38 C.F.R. § 4.71a.

Under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected cervical spine 
disability.  However, such would not be the case here.  The 
extent of the Veteran's upper extremity neurological 
impairment appears to be a sensation of radiating pain.  The 
Veteran reported to the May 2008 VA neurological examiner 
that his neck pain radiates into his left shoulder and down 
the left arm to the left forearm and fingers.  He described 
to the May 2008 spine examiner a sensation of "pinching and 
stiffness" which runs down his left arm from his neck into 
the shoulder and into the upper arm.  The report of 
examination in May 2005 shows complaint of intermittent pain 
radiating into the left trapezius.  However, the Veteran 
denied any radiculopathy type symptoms or persistent 
neurologic deficit.  Sensory and motor strength were found to 
be equal in both upper extremities.  Reflexes were 2+ and 
equal in both wrists, and elbows.  

The May 2008 VA spine examiner found that objective 
neurological findings in the upper extremities were 
completely normal, noting EMGs conducted approximately one 
year prior were normal.  Similarly, a July 2006 orthopedic 
assessment revealed strength rated as 5 out of 5 in all major 
muscle groups of both upper extremities.  Sensation was 
intact to light touch throughout both upper extremities.  
Reflexes were present and symmetrical.  In an April 2006 
primary care note, muscles were rated at 5 out of 5 in all 
extremities.  Reflexes were 2+ in all extremities.  

The report of neurological examination in May 2008 shows that 
deep tendon reflexes were 1+ in the biceps and brachial 
radialis, trace in the triceps, Motor examination revealed 
good strength in the deltoids, biceps, and triceps.  Although 
the examiner initially suspect left ulnar neuropathy, he 
obtained an EMG nerve conduction study to further investigate 
this.  The results of that study were within normal limits, 
with no electrodiagnostic evidence of left ulnar neuropathy.  
As there is no objective finding of upper extremity 
neurological impairment, the Board concludes that combining 
ratings for orthopedic and neurological manifestations would 
not result in a higher rating.  

The Board has also considered whether the Veteran's service-
connected cervical spine disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  
Under the Formula for Rating IVDS Based on Incapacitating 
Episodes a 20 percent rating requires incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months.  A 40 percent rating 
requires incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.  A 60 percent rating requires incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.

During his May 2005 VA examination, the Veteran stated that 
he has had three doctor visits in the past year for the 
condition but was not incapacitated.  

The Veteran reported to the May 2008 VA neurological examiner 
that, in the prior 12 months, he had had three to four 
incapacitating spells lasting two to three days.  He informed 
the May 2008 spine examiner that he had incapacitating 
episodes every week.  

In this case, while there is reference by a physician to 
incapacitating episodes reported by the Veteran, there is no 
actual evidence of bed rest prescribed by a physician.  While 
the Veteran has stated that he has incapacitating episodes 
every week, he does not contend that he seeks treatment by a 
physician every week, nor does he contend that the total 
duration of episodes in which he sees a physician and is 
prescribed bed rest is at least 4 weeks, but less than 6 
weeks, during the past 12 months.  In light of the lack of 
evidence demonstrating any episodes requiring bed rest 
prescribed by a physician and treatment by a physician for 
IVDS, and indeed, in light of the lack any assertion on the 
part of the Veteran that the criteria for incapacitating 
episodes have been met, the Board finds that a rating under 
the Formula for Rating IVDS Based on Incapacitating Episodes 
would not allow for a rating higher than 20 percent.  

B.  Left Foot Disability

The appellant seeks a disability rating in excess of 10 
percent for this disability.

Historically, by rating action of November 1995, the RO 
granted service connection for left foot Morton's neuroma, 
and assigned an initial rating of 10 percent under the 
provisions of 38 C.F.R. § 4.71a, DC 5279, effective February 
1, 1995.  Subsequent decisions have continued the 10 percent 
rating.

Diagnostic Code 5279 provides a maximum 10 percent rating for 
metatarsalgia (Morton's disease), unilateral or bilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2008).  Accordingly, 
a higher rating is not available under that code.  

The Board has considered whether application of a different 
diagnostic code would allow for a higher rating for the left 
foot disability under consideration.  The Board notes that 
service connection is also in effect for disability of the 
left ankle, including arthritis; however, that rating has not 
been appealed.  In addition, the Veteran has been diagnosed 
with pes planus, which is not a service-connected disability.  
The Board's focus is on symptomatology attributable to the 
Veteran's Morton's neuroma of the left foot.  The Morton's 
neuroma appears to be in the nature of a soft tissue or nerve 
injury, with principal symptomatology being pain on the 
plantar surface of the foot.  The grant of service connection 
for Morton's neuroma also specifically includes arthritis of 
the left fifth metatarsophalangeal joint.  

Under DC 5284, moderate residuals of foot injuries warrant a 
10 percent rating.  A 20 percent rating requires moderately-
severe residuals.  A 30 percent rating requires severe 
residuals.  A 40 percent rating requires that the residuals 
be so severe as to result in actual loss of use of the foot.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the evidence does 
not support assignment of more than the currently assigned 10 
percent rating for the Veteran's left foot Morton's neuroma 
with arthritis of the left fifth metatarsophalangeal joint.

The report of a VA examination in June 2005 shows no evidence 
of painful motion, edema, weakness, instability, or 
tenderness.  The examiner listed limitations on standing and 
walking as subjective limitations from the Veteran, but found 
no evidence of abnormal weight bearing.  The examiner stated 
that he did not feel that the Veteran would be a long time 
stander at any kind of factory job, but also did not think 
that the Veteran would be limited to other types of 
employment that would not require long hours of standing.  

The report of a January 2007 podiatric consultation reflects 
a discussion of the effect of the Morton's neuroma.  The 
examiner noted pain and tenderness to palpation of the left 
foot and administered a peripheral nerve injection into the 
third intermetatarsal space of the left foot.  He also 
advised the Veteran to take Ibuprofen for pain and to wear a 
good orthotic with firm support and shoes with a more stiff 
sole.  On follow-up appointments in March 2007 and May 2007, 
it was noted that the Veteran was not wearing the prescribed 
orthotics, but was wearing sandals and dress shoes.  The 
Veteran reported that the prescribed orthotics were too firm 
and caused more pain in foot, but he had not taken them back 
to see about an adjustment.  The Veteran also reported that 
he had not been performing ice massage as directed and had 
not been utilizing any anti-inflammatory medication.  The 
examiner questioned how much the Veteran was actually 
following through on the treatment plan.  He advised that, if 
the treatment plan is not followed, the pain will not get 
better.  Another injection was administered.  

The report of a May 2007 podiatric consultation shows 
neurovascular status of the left foot to be intact.  Muscle 
strength was within normal limits.  There was mild tenderness 
upon palpation to the third intermetatarsal space proximal to 
the third and fourth metatarsal heads and with side-to-side 
compression of metatarsal heads.  The pain was decreased when 
the Veteran was distracted with conversation.  There was no 
localized edema or erythema present.  No musculoskeletal 
abnormalities were noted.  The radiographic evaluation 
revealed no bony abnormalities present, and no evidence of a 
bone chip present.  An ossicle was noted in association with 
the base of the fifth metatarsal on the left foot.  No other 
bone spurs were noted.  No joint space narrowing or other 
abnormalities were noted.  Good overall foot structure was 
noted, and the Veteran was noted to be wearing supportive 
footwear.

The report of a May 2007 podiatric consultation shows that 
the Veteran had recently had his prosthetics adjusted and was 
wearing supportive shoes.  He stated that his feet felt much 
better in the arch and behind the toes since undergoing 
injections, orthotics and shoe gear changes.  

In sum, the Veteran 's left Morton's neuroma is currently 
manifested by subjective complaints of pain; medical findings 
reveal pain and tenderness to palpation, without any apparent 
significant functional impairment.  These findings are 
consistent with a 10 percent rating under Diagnostic Code 
5284.  

With respect to other diagnostic codes pertinent to foot 
disability, the Veteran's service-connected Morton's neuroma 
with arthritis of the left fifth metatarsophalangeal joint 
does not demonstrate the requisite symptomatology, i.e., flat 
foot, weak foot, claw foot, hallux valgus, hallux rigidus, 
hammer toe, or malunion of tarsal or metatarsal bones, to 
warrant a rating under Diagnostic Codes 5276, 5277, 5278, 
5280, 5281, 5282, 5283, respectively.  

Although there is arthritis associated with the Morton's 
neuroma, a separate rating for arthritis is not warranted 
under the provisions of Diagnostic Code 5003, as the left 
fifth metatarsophalangeal joint is neither a "major joint" 
nor a "group of minor joints," as contemplated under that 
code.  See also 38 C.F.R. § 4.45 (f).  Moreover, pain on 
motion has already been taken into consideration in assigning 
the current rating.  A separate rating based on the same 
symptomatology is not permitted.  See 38 C.F.R. § 4.14 
(2008).

In the absence of other and/or more severe symptomatology, 
the Board finds that the 10 percent rating assigned 
adequately compensates the Veteran for his disability, and 
there is no basis for evaluating the disability under any 
other provision of the rating schedule.  Hence, no higher 
rating is assignable.  

C.  All Claims

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the December 9, 2004 claim for increase, the Veteran's 
cervical spine disability or left foot disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the March 2006 SOC).  
Neither disability has objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that since the 
date of claim for increased ratings, there is no basis for 
staged rating of either disability, pursuant to Hart, and 
each claim for a higher rating must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

A rating in excess of 10 percent for left foot disability is 
denied.

A rating in excess of 10 percent for cervical spine 
disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


